          Case 1:20-cr-00564-JPO Document 21 Filed 01/27/21 Page 1 of 9
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      January 27, 2021


BY CM/ECF
The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:    United States v. Craig Zabala
                      20 Cr. 564 (JPO)

Dear Judge Oetken:

               The Government submits this letter in advance of the sentencing of defendant Craig
Zabala, scheduled for February 5, 2021. For the reasons set forth below, the Government
respectfully requests that the Court sentence the defendant to a sentence within the applicable
Guidelines range of 60 months’ imprisonment.

       A.      The Offense Conduct

               The Government agrees with the statement of offense conduct set forth in the
presentence investigation report, dated January 14, 2021 (“PSR”). (PSR ¶¶ 6-37).

               1.     The Defendant and Relevant Entities

               Craig Zabala was the Chairman, CEO, and President of various affiliated and
intertwined purported financial services companies: Concorde Group Holdings, Inc. (“Holdings”),
Concorde Group, Inc. (“Group”), Blackhawk Capital Group BDC, Inc. (“Blackhawk”), DBL
Holdings, LLC, d/b/a “Drexel Burnham Lambert” (“DBL”), Concorde Investment Managers, LLC
(“CIM”), and Concorde Europe, Ltd. (“Concorde Europe”). In August 2019, FINRA barred
Zabala from the broker-dealer industry, including because of his failure to cooperate with a FINRA
investigation.

                Holdings was a Delaware corporation formed in 2015, with an office in Jersey City,
New Jersey, and a mailing address in New York, New York. Holdings purported to provide
financial services, including merchant banking, investment banking, asset management, and
securities brokerage services, to entrepreneurs, investors, and businesses in the middle market,
meaning small to mid-sized companies with revenue and market capitalizations of less than
$1 billion, in North America, Europe, and Asia. Holdings did not have any meaning business —
          Case 1:20-cr-00564-JPO Document 21 Filed 01/27/21 Page 2 of 9

                                                                                            Page 2


it was a shell company. Holdings’ purported affiliates included Zabala’s other companies: Group,
DBL, Blackhawk, CIM, and Concorde Europe. Zabala was a majority owner of Holdings.

               Before forming Holdings, Zabala had incorporated Group in 1995. In addition to
having a similar name to Holdings, Group purported to provide the same types of financial services
as Holdings. And like Holdings, Group does not appear to have done any meaningful business.
Group’s purported affiliates included DBL, Blackhawk, CIM, and Concorde Europe. Zabala was
a majority owner of Group.

               2.      Zabala Raises Approximately $20 Million from
                       Group, Concorde Europe, and Blackhawk Investors

              While the defendant did not plead guilty to defrauding investors in his prior
companies, his prior solicitations, particularly of investors in Group, are relevant to the charged
scheme.

               Between 2001 and 2014, Zabala and others raised approximately $20 million from
investors through various unregistered equity, options, and debt offerings, including as follows:
Between 2001 and 2014, Group raised approximately $18 million. Between 2001 and 2002,
Concorde Europe raised approximately $359,000. In 2007, Blackhawk raised approximately $2.1
million.

                 One of the largest investors in Group and DBL was the family office of a wealthy
German family (the “Family Office”), whom Zabala solicited in July 2008. The Family Office
purchased 250,000 shares of Group at a price of $8 per share, for a total investment of $2 million,
and agreed to invest $5 million in DBL. During the solicitations, Zabala represented, among other
things, that Group had raised approximately $17 million from investors. Thereafter, the Family
Office learned that (i) Group had only raised approximately $2.3 million, not $17 million, as
Zabala had represented; (ii) Zabala had used the approximately $2 million that the Family Office
had invested in Group to repay a purported Group loan, and not for Group’s business, as Zabala
had represented; and (iii) Zabala had sold shares in Group to other investors for only $1 per share
shortly before the Family Office had paid $8 per share. In 2009, the Family Office filed a civil
suit in this District against Zabala, Group, and DBL, alleging, among other things, securities fraud
and common law fraud, which suit was subsequently settled.

               3.      Zabala Defrauds Holdings Investors Out of $4.38 Million

                After Zabala settled the lawsuit with the Family Office involving Group, Zabala
started to raise money for Holdings — which as noted had a substantially similar name and
purported business purpose. Specifically, from 2015 through 2020, Zabala and others perpetrated
a scheme to defraud at least approximately 17 investors out of at least approximately $4.38 million
in Holdings notes, warrants, and equity. Almost all of these investors invested in a private offering
by Holdings of $25 million in senior secured notes with attached warrants paying 13 percent
           Case 1:20-cr-00564-JPO Document 21 Filed 01/27/21 Page 3 of 9

                                                                                           Page 3


interest (the “Holdings Offering”). 1 Unbeknownst to these investors, Zabala (i) solicited the
investments through false and misleading statements; (ii) failed to use investors’ funds as
promised, including to build Holdings purported business by investing in and buying other
financial services companies; and (iii) converted investors’ money to his own use, including to
repay Group investors’ in a Ponzi-like fashion.

               First, and for example, Zabala falsely represented that the proceeds from the
offerings would be used to grow Holdings’ purported merchant banking business by investing in
or rolling up other financial services companies. In truth and in fact, and as Zabala well knew,
Holdings did not make any investments in or buy other companies; it was a shell company.
Second, Zabala falsely represented that Holdings was successfully raising money from investors,
claiming that Holdings had raised nearly all of the $25 million targeted in the Holdings Offering
and that the Family Office, a sophisticated institutional investor, had invested millions of dollars
in Holdings. In truth and in fact, and as Zabala well knew, Holdings only raised a few million
dollars (the majority from one investor), and the Family Office never invested in, and never
committed to invest in, Holdings. Third, Zabala falsely represented to Holdings investors that
Holdings would soon have an initial public offering (“IPO”), which would result in large profits
to Holdings investors. In truth and in fact, and as Zabala well knew, Holdings was not close to an
IPO. Finally, Zabala converted at least approximately 70 percent of the approximately $4.38
million in Holdings investor funds in the form of cash withdrawals and other transfers to himself,
payments to his girlfriend, payments of his personal credit card bills, and repayment of investors
in Group in Ponzi-like fashion.

                       a.     Investor 1

               The largest investor in Holdings was an individual (“Investor 1”), who invested
approximately $2.9 million out of the approximately $4.38 million that Zabala raised. Zabala was
introduced to Investor 1 in 2016 by a co-conspirator who was not charged (“CC-1”). Zabala then
solicited Investor 1, by phone, in person, and in writing, including through private placement
memoranda (“PPMs”), to invest in the Holdings Offering, and offered Investor 1 a paid job at
Holdings, on the condition that Investor 1 invest. During these solicitations, Zabala falsely
represented, among other things, that Investor 1’s investment in Holdings would be used to grow
Holdings’ business by investing in and buying other financial services companies in advance of
an IPO; that Holdings had raised nearly all of the $25 million targeted for the Holdings Offering;
and that the Family Office was investing, or had invested, several million dollars in the Holdings
Offering. Between December 2016 and January 2018, Investor 1 invested a total of approximately
$2.9 million in Holdings to purchase Holdings notes, warrants, and equity, including as follows.

                On October 29, 2016, Zabala sent Investor 1 an email and attached various offering
documents, including a PPM for the Holdings Offering. In the email, Zabala falsely represented:
“We are looking to secure a $850,000 tranche in order to complete our [$25 million] Offering.”
In a fact sheet attached to the email, Zabala falsely represented: “[Holdings] has already raised


       1
            The PPMs generally represented that the notes would have a maturity of five years from
the date of issuance and would pay interest at a rate of 13 percent payable semi-annually.
          Case 1:20-cr-00564-JPO Document 21 Filed 01/27/21 Page 4 of 9

                                                                                           Page 4


$24.2 million in its [$25 million] Offering,” and “Returns are estimated as high as 11,500% of the
warrant exercise price following the public offering on the [Toronto Stock Exchange].”

              On November 2, 2016, CC-1 — who never invested in Holdings — emailed Zabala:
“I just spoke to [Investor 1]. . . . [H]e promised he will review the entire package by late
Friday/Saturday. . . . He asked me if I invested and I told him I put in $75,000. Please remember
that $$$ number if he asks you. If he comes through, there’s a good possibility he'll tell a few of
his friends!”

               On December 21, 2016, Zabala emailed Investor 1 an executed copy of a
subscription agreement for Investor 1’s $150,000 investment in the Holdings Offering, signed by
Investor 1 and Zabala. A little over a week later, on December 30, 2016, Investor 1 wired $150,000
to a Holdings bank account in New York, New York (the “Holdings Account”). Before the wire,
the Holdings Account had a total balance of $3,054. That same day, Zabala transferred $55,000
from the Holdings Account to a Group bank account in New York, New York (the “Group
Account”). Before the transfer, the Group Account had a total balance of $4,555. Also that same
day, Zabala wired CC-1 $16,000 from the Group Account. Between January 23, 2017 and March
9, 2017, Zabala wired CC-1 an additional $15,000 of Holdings investors’ money from the Group
Account.

               On January 9, 2017, Zabala emailed Investor 1 a PowerPoint that falsely
represented: “[Holdings] has already raised US$24.4 million out of its US$25.0 million Offering
of Senior Notes.” On March 27, 2017, Investor 1 invested an additional approximately $100,000
in the Holdings Offering by wiring money to the Holdings Account. Before the wire, the Holdings
Account had a total balance of $12,276. Over approximately the next three weeks, Zabala
transferred $43,500 from the Holdings Account to the Group Account, and Zabala wired CC-1
$15,000 from the Group Account.

               On April 28, 2017, Investor 1 invested an additional $300,000 in the Holdings
Offering by wiring money to the Holdings Account. Over approximately the next three weeks,
Zabala transferred $99,000 from the Holdings Account to the Group Account. On May 9, 2017,
Zabala wired CC-1 $5,000 of Holdings investors’ money from the Group Account.

                Between June 2, 2017 and January 5, 2018, Investor 1 invested an additional $2.35
million in the Holdings Offering by wiring money into the Holdings Account.

               Notwithstanding the representations in Holdings’ PPMs and representations made
by Zabala, Holdings never paid a cash dividend of 13 percent on the Holdings senior notes.
Instead, Zabala told Investor 1 that the dividends would be paid in-kind in Holdings stock because
Holdings did not have enough capital to pay cash dividends. Although Investor 1 initially objected
to in-kind dividends, Investor 1 ultimately agreed to convert the Holdings notes and attached
warrants to Holdings common stock, including on May 11, 2017 and January 24, 2018.

               As discussed, in truth and in fact, Holdings had not raised approximately $25
million, having only raised a few million dollars in total, the majority of which was from Investor
1; Holdings did not invest in or buy other financial services companies; Holdings was not close to
           Case 1:20-cr-00564-JPO Document 21 Filed 01/27/21 Page 5 of 9

                                                                                          Page 5


an IPO; and the Family Office never invested in, or committed to invest in, the Holdings Offering
or otherwise.

                      b.      Investor 2

               In 2016, a Holdings Managing Director, a co-conspirator who was not charged and
former colleague of Investor 2 (“CC-2”), 2 introduced an individual (“Investor 2”) to Zabala.
Thereafter, Zabala and CC-2 solicited Investor 2, both orally and in writing, including through
PPMs, to invest in the Holdings Offering, and offered Investor 2 a paid job at Holdings, on the
condition that Investor 2 invest. During the solicitations, Zabala and CC-2 falsely represented,
among other things, that Investor 2’s investment in Holdings would be used to grow Holdings’
business by investing in and buying other financial services companies; that Holdings had already
raised approximately $24 million out of the $25 million targeted for the Holdings Offering; and
that the Family Office had invested in the Holdings Offering.

               Between September 6, 2016 and October 19, 2016, Investor 2 invested $150,000 in
the Holdings Offering by wiring money into the Holdings Account. As noted, in truth and in fact,
Holdings had not raised approximately $25 million, having only raised a few million dollars in
total; Holdings did not invest in or buy other financial services companies; and the Family Office
never invested in, or committed to invest in, the Holdings Offering or otherwise.

                      c.      Investor 3

               Beginning in 2015, CC-2 and Zabala solicited an individual (“Investor 3”), both
orally and in writing, including through PPMs, to invest in Holdings notes and attached warrants,
and falsely represented that Investor 3’s investment in Holdings would be used to grow Holdings’
business by investing in and buying other financial services companies in advance of an IPO.

               On August 18, 2015, Investor 3 invested $100,000 in the Holding Offering by
wiring money into the Holdings Account. Before the wire, the Holdings Account had a total
balance of $5,560. Over approximately the next two weeks, Zabala transferred $55,000 from the
Holdings Account to the Group Account. On June 9, 2016, Investor 3 invested an additional
$100,000 in the Holdings Offering by wiring the money to the Holdings Account. Over the next
two weeks, Zabala transferred $55,000 from the Holdings Account to the Group Account. In 2017,
Zabala falsely represented to Investor 3 that Holdings was approximately $2 million away from
raising the $25 million targeted for the Holdings Offering, at which point Holdings would do an
IPO, and that the Family Office was a large investor in Holdings.

               As noted, in truth and in fact, Holdings did not invest in or buy other financial
services companies; Holdings had not raised approximately $25 million, having only raised a few
million dollars in total; Holdings was not close to an IPO; and the Family Office never invested
in, or committed to invest in, Holdings.



       2
           CC-2 died in 2017.
          Case 1:20-cr-00564-JPO Document 21 Filed 01/27/21 Page 6 of 9

                                                                                            Page 6


                       d.      Investor 4

                In late 2018, Holdings’ Director of Operations, a co-conspirator who was not
charged (“CC-3”), introduced an individual (“Investor 4”) to Zabala. Zabala and Investor 4
initially spoke by phone, and then Zabala came to see Investor 4 in person and sent Investor 4
written communications, including a PPM. During their communications with Investor 4, Zabala
and CC-3 solicited Investor 4 to invest approximately $100,000 to purchase 200,000 shares in
Holdings common stock at a price of $0.50 per share, which was represented to be a “family price,”
and offered Investor 4 a paid job at Holdings, on the condition that Investor 4 invest in Holdings.
During these solicitations, Zabala and CC-3 falsely represented that Investor 4’s investment in
Holdings would be used to grow Holdings’ business by investing in and buying other financial
services companies in advance of an IPO, and that Holdings’ IPO would take place in early 2019,
a few months later, at a price of between $50 and $100 per share.

                In November 2018, Investor 4 agreed to invest $55,000 to purchase 110,000 shares
of Holdings common stock at a price of $0.50 per share. Between November 8, 2018 and January
2, 2019, Investor 4 wired $55,000 to the Holdings Account. In December 2018, Zabala told
Investor 4 that the value of Holdings stock had risen from $0.50 per share to $1 per share because
a German investor — i.e., the Family Office — had invested in Holdings.

              As noted, in truth and in fact, Holdings did not invest in or buy other financial
services companies; Holdings was not close to an IPO; and the Family Office never invested in,
or committed to invest in, Holdings.

                       e.      Zabala Stops Soliciting Potential Investors
                               Who Asked For Too Much Information

               On September 12, 2016, Zabala sent an email to an employee of a placement agent,
who was conducting due diligence on Holdings, and falsely represented: “Salary a non-issue at
this time. Holdings has paid no salaries or benefits to date to executives and will not until the
Offering is closed. And then salaries and benefits will be at reduced levels until the closing of the
RTO/Secondary Offering.”

               On October 27, 2016, an employee of a placement agent emailed Zabala and wrote,
in substance and in part: “My partner . . . and I met with a party that could potentially move the
concord [sic] offering. This is a very skeptical group, and they like some sort of evidence that the
majority of the capital is raised. . . . Can we supply them anything. Blacked out info, wire, sub
agreement, anything.” That same day, Zabala responded and wrote, in substance and in part: “We
are in late negotiations to complete the $800,000 tranche with U.S. parties and will not be
proceeding with you and your prospects in our offering.” Also that same day, Zabala forwarded
the emails to [Holdings’ Chief Operating Officer, a co-conspirator who was not charged (“CC-
4”)], and wrote: “What a waste of time!!!!”
          Case 1:20-cr-00564-JPO Document 21 Filed 01/27/21 Page 7 of 9

                                                                                           Page 7


               4.      Zabala Misappropriates Holdings Investor Funds

               As noted above, Holdings investors invested at least approximately $4.38 million
in Holdings between 2015 and 2019. Bank statements for Holdings and Group — for which Zabala
was the only signatory — reflect that he misappropriated approximately 70 percent of those funds
as follows:

                First, and significantly, Zabala did not use any Holdings investor money to make
investments in or buy other companies. Second, Zabala used approximately $1,218,657,
approximately 28 percent, of Holdings investor money to repay non-Holdings investors, including
to repay Group investors in a Ponzi-like fashion. For example, on February 6, 2018, Zabala sent
approximately $549,657 in Holdings investor money to a Group investor (the “Group Investor”)
to repurchase the Group Investor’s Group common stock as part of a settlement with Group. That
transfer to the Group Investor was made shortly after Investor 1 had invested approximately $1
million in Holdings, on January 5, 2018.

              Third, Zabala received approximately $640,356 of Holdings investor money,
including through cash withdrawals, and used another approximately $599,468 of Holdings
investor money to pay his personal American Express card bill. Fourth, Zabala sent approximately
$733,924 of Holdings investor money to his girlfriend. 3 Finally, Zabala used approximately
$541,987 of Holdings investor money to pay the purported salaries of CC-3 and CC-4.

               5.      Zabala’s July 10, 2019 FINRA Testimony

               On July 10, 2019, the Financial Industry Regulatory Authority (“FINRA”) took
Zabala’s testimony, under oath.

               During this testimony, Zabala was unable to say how much, if any revenue either
Holdings or Group had ever generated, other than to state that Holdings had accrued interest from
a purported $3.5 million line of credit that Holdings had extended to Group. Zabala also admitted
to using Holdings money to repay Group investors, including using more than $500,000 of
Holdings investor money to repurchase Group common stock from the Group Investor.

               Zabala was further asked, “Is it accurate to say that the interest payments are being
made with capital that was raised [from Holdings investors] because Holdings does not have any
operating cash flows coming in?” He answered, “Well, let me answer that a certain way. The
answer is yes. But it’s no different than the EU bailing out Greece.”

               Zabala testified that Holdings does not have any salaried employees. When asked
for the names of Holdings’ employees, Zabala did not indicate the Girlfriend was an employee.




   3
      The defendant’s girlfriend was not listed as an employee in Holdings PPMs, nor do
Holdings’ payroll records reflect that she was an employee.
            Case 1:20-cr-00564-JPO Document 21 Filed 01/27/21 Page 8 of 9

                                                                                           Page 8


              Finally, Zabala claimed that the Holdings Board of Directors, which was made up
of Zabala and CC-3, had purportedly passed a resolution prohibiting Holdings from disclosing the
information and documents that FINRA had requested.

       B.      The Guilty Plea

               The defendant was arrested on September 24, 2020 pursuant to a criminal
complaint, charging him with conspiracy to commit securities fraud and wire fraud, securities
fraud, and wire fraud. On October 22, 2020, Zabala waived indictment and pled guilty, pursuant
to a plea agreement, to Count One of Information 20 Cr. 564 (JPO), which charged him with
conspiracy to commit securities fraud and wire fraud. The defendant also agreed to forfeit $4.38
million and to pay restitution of $4.38 million.

       C.      The Applicable Sentencing Guidelines

               The Probation Department’s Sentencing Guidelines calculation of 60 months’
imprisonment is consistent with the stipulated Guidelines sentence in the plea agreement (PSR
¶¶ 42-54, 106).

       D.      The Appropriate Sentence

               Under the factors set forth in 18 U.S.C. § 3553(a), the Government respectfully
submits that the Court sentence the defendant to a 60-month term of imprisonment.

               First, and as the defendant concedes, he participated in a “serious” offense: he
conceived of and led an offering fraud scheme that raised approximately $4.38 million for a fake
merchant bank, Holdings. (Zabala Br. 7). Zabala and his coconspirators made numerous false and
misleading representations to induce their victims to invest, falsely representing that (a) the
proceeds from the offerings would be used to grow Holdings’ purported merchant banking
business; (b) Holdings had raised nearly $25 million in the Holdings Offering; (c) the Family
Office had invested millions of dollars in Holdings; and (d) Holdings would soon have an IPO,
which would result in large profits to Holdings investors. Moreover, Zabala converted at least
approximately 70 percent of Holdings investor funds in the form of cash withdrawals and other
transfers to himself, payments to his girlfriend, payments of his personal credit card bills, and
repayment of investors in Group in Ponzi-like fashion. By lying repeatedly to his victims,
investors who trusted Zabala lost millions of dollars.

               In his letter to the Court, Zabala asserts that he did not commit the fraud “because
of greed,” but because of “an overly zealous determination and sense of pride to make Holdings
and his other companies successful,” and that he “did not create Holdings as a vehicle to defraud
investors.” (Zabala Br. 19, 22). Zabala fails to acknowledge that Holdings appears to have been
a fraud from its inception. There is no evidence that Holdings was ever a real business or that
Zabala ever took any steps to turn it into the merchant bank he claimed it would be. Indeed, one
of the ways Zabala enticed investors into investing was by offering them jobs at Holdings, jobs
that they were generally not qualified for. Rather, it appears that Zabala started Holdings as a way
            Case 1:20-cr-00564-JPO Document 21 Filed 01/27/21 Page 9 of 9

                                                                                           Page 9


to repay Group investors4 and fund his lifestyle. Thus, contrary to Zabala’s claim that the Holdings
fraud was a “mistake” (Zabala Br. 20), the scheme was born of greed, plain and simple — as
evidenced by the fact that Zabala’s sentencing submission fails to address his misappropriation of
the vast majority of investor funds.

                Second, and relatedly, the need for just punishment, to promote respect for the law,
and for general and specific deterrence militate in favor of a serious sentence. As noted, Zabala’s
Holdings scheme went on for years, from 2015 to 2020. What is more, it appears that this scheme
was born of a need to raise money to repay investors from his prior schemes. When investors are
defrauded, it is important that the Court fashion a sentence that sends a message that such conduct
will be punished.

                Third, while the Government is mindful of the defendant’s age, the COVID-19
pandemic, the defendant’s willingness to plead guilty quickly, and the defendant’s commitment to
try to help others learn from his misconduct, the Government respectfully submits that a sentence
of incarceration is appropriate nonetheless.

               Accordingly, the Government respectfully submits that a Guidelines sentence is
appropriate.
       E.      Restitution and Forfeiture

                The Government also requests that the Court order the defendant to pay restitution
totaling $4.38 million to the victims of his offense, on a schedule to be set by the Court. (PSR
¶¶ 116 & pp. 25).5 Consistent with the Order already entered by the Court, the Government also
requests that the Court order the defendant to forfeit $4.38 million. (Dkt. 16; PSR ¶¶ 118, 119).
                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                              By:     /s/
                                                     Joshua A. Naftalis
                                                     Assistant United States Attorney
                                                     (212) 637-2310

cc:    Michel Kelly, Esq.


       4
            As noted, Zabala had previously raised $18 million from Group investors, with Group
having a very similar name to Holdings and purporting to be in the same type of merchant banking
business as Holdings. Moreover, it appears that Zabala made similar representations to Group
investors, as he did to Holdings investors, including that Group had raised more money than it
really had.
       5
            The Government will submit a proposed order.
